EXHIBIT 10.7

AMENDED AND RESTATED

MANAGEMENT AGREEMENT

This Amended and Restated Management Agreement, dated as of July 23, 2008, among
GTC Biotherapeutics, Inc., a Massachusetts corporation (together with its
affiliates and subsidiaries, “GTC”) with its principal offices at 175 Crossing
Blvd., Framingham, MA 01702 and Daniel S. Woloshen (the “Employee”) with a
residence in Weston, Massachusetts, hereby amends and restates in its entirety
that Management Agreement dated May 27, 1999 between GTC (under its former name
of Genzyme Transgenics Corporation) and the Employee.

The Employee is employed by GTC as Senior Vice President and General Counsel.

Accordingly, the parties hereto agree as follows:

SECTION 1. SEVERANCE PAYMENT; BENEFITS.

1.1. Termination Events Resulting in Severance Payments. In the event of the
termination of the Employee’s employment by GTC without cause, then GTC shall
make severance payments to the Employee in the amount set forth in, and payable
in accordance with, Section 1.2. No severance shall be payable in the event that
the Employee’s employment is terminated (a) by the Employee, (b) by GTC in the
event of the Employee’s death or inability, by reason of physical or mental
impairment, to perform substantially all of the Employee’s duties for a
continuous period of 120 days, or (c) by GTC in the event of the Employee’s
breach of any material duty or obligation to GTC, or intentional or grossly
negligent conduct that is materially injurious to GTC (as reasonably determined
by GTC’s Board of Directors) or willful failure to follow the reasonable
directions of GTC’s executive officers.

1.2 Amount and Payment of Severance. The aggregate severance payments referred
to above shall be payable biweekly in arrears for Twelve (12) months, commencing
with the first month after termination, each in an amount equal to 100% of the
Employee’s biweekly base salary at the time of such termination.

1.3 Benefits. The Employee’s coverage under GTC’s health and dental insurance
plans will remain in effect at GTC’s normal co-pay expense, during any period
over which severance payments are being made hereunder, unless the Employee
notifies GTC in writing that such coverage is no longer necessary. If, because
of limitations required by third parties or imposed by law, the Employee cannot
be provided such benefits through GTC’s plans, then GTC will provide the
Employee with substantially equivalent benefits, on an aggregate basis, at its
expense. If GTC provides the Employee with any health or dental benefits under
or outside of its plans and such benefits are taxable to the Employee, GTC’s
payment, if any, for any such benefit shall be equal to the cost of such benefit
and shall be paid on a monthly basis.

1.4 Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
if the Employee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) at the time of the Employee’s separation from service
with GTC, no payment or benefit payable or provided to the Employee pursuant to
this Agreement that constitutes an item of deferred



--------------------------------------------------------------------------------

compensation under Code Section 409A and becomes payable by reason of the
Employee’s termination of employment with GTC will be paid or provided to the
Employee prior to the earlier of (i) the expiration of the six (6) month period
following the date of the Employee’s “separation from service” (as such term is
defined by Code Section 409A and the regulations promulgated thereunder), or
(ii) the date of the Employee’s death, but only to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The payments and benefits to which the Employee
would otherwise be entitled during the first six (6) months following his
separation from service shall be accumulated and paid or provided, as
applicable, in a lump sum, on the date that is six (6) months and one day
following the Employee’s separation from service (or if such date does not fall
on a business day of GTC, the next following business day) and any remaining
payments or benefits will be paid in accordance with the normal payment dates
specified for them herein.

SECTION 2. CONFIDENTIAL INFORMATION AND NON-COMPETITION COVENANT.

2.1 Confidentiality and Inventions Agreement. The Employee confirms that he or
she has executed, or agrees that he or she will execute, GTC’s standard
confidentiality and inventions agreement pertaining to GTC’s intellectual
property and confidential information.

2.2 Non-Competition Covenant. During the Employee’s employment by GTC and,
subject to the terms of Section 2.3, during the period of one year after such
termination, the Employee will not:

(a) become or be interested in (whether as an officer, director, stockholder,
partner, proprietor, associate, representative or otherwise), or directly or
indirectly engage in activities or render services for or to, any contract
research organization located anywhere in North America which engages in
activities or services which are directly related to any specific product or
services or ongoing project of GTC on which the Employee was working during the
Employee’s employment; provided, however, that notwithstanding the foregoing,
the Employee may own, as an inactive investor, securities of any competitor
corporation, so long as the Employee’s holding in any one such corporation shall
not in the aggregate constitute more than 1% of the voting stock of such
corporation; or

(b) recruit, entice, or induce any of GTC’s other consultants or employees to
engage in any activity which, were it done by the Employee, would violate the
foregoing clause (a).

2.3 Non-Competition Payments; Enforcement of Non-Competition Covenant.

(a) Subject to Section 2.3(b), following the termination of the Employee’s
employment with GTC, GTC may enforce its rights with respect to the Employee’s
non-competition covenant set forth in Section 2.2 only if:

(i) GTC makes severance payments to the Employee hereunder and continues to make
payments in an amount equal to such biweekly base salary for a total of 12
months; or

 

- 2 -



--------------------------------------------------------------------------------

(ii) in the event that the employment of the Employee by GTC is terminated and
the Employee is not entitled to severance payments under the terms of
Section 1.1 or any other agreement or understanding between the parties, GTC
makes payments to the Employee, biweekly in arrears for twelve (12) months
commencing with the first month after termination, each in an amount equal to
100% of the Employee’s biweekly base salary at the time of such termination; or

(iii) during the twelve-month period commencing with the first month after
termination, GTC makes severance payments under another agreement or
understanding between the parties which, together with any voluntary payments by
GTC, equal or exceed the amount payable under Section 2.3(a)(ii).

(b) GTC’s obligations under Section 2.3 are subject to the following:

(i) The aggregate payments under Section 2.3(a) may be reduced by the amount of
any salary or wages earned as a result of any employment of the Employee during
such period, provided that to the extent severance payments are due under
Section 1.1 or any other agreement, in no event shall such payments be less than
the amount of such required severance.

(ii) In the event that Employee breaches the covenant set forth in Section 2.2,
GTC may enforce such covenant without continuing payments under Section 2.3(a)
after the date of such breach.

(iii) In the event that GTC commences payments under Section 2.3, GTC may only
terminate such payments prior to the end of such twelve month period in the
event that GTC has provided the Employee with two months prior written notice of
such termination; provided however, that this clause (iii) does not entitle GTC
to terminate payments required by Section 1.1 or under any other severance
agreement prior to payment in full. In the event of any such early termination
of payments, GTC’s right to enforce the Employee’s non-competition covenant set
forth in Section 2.2 will terminate upon the date of the last payment hereunder.

SECTION 3. MISCELLANEOUS.

3.1 Assignment. This Agreement may not be assigned, in whole or in part, by
either party without the prior written consent of the other party, except that
GTC may, without the consent of the Employee, assign its rights and obligations
under this Agreement to any corporation, firm or other business entity with or
into which GTC may merge or consolidate, or to which GTC may sell or transfer
all or substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, GTC. After any such assignment by GTC, GTC shall be
discharged from all further liability hereunder and such assignee shall have all
the rights and obligations of GTC under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Notices. All notices, requests, demands and other communications to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses set forth at the
beginning of this Agreement or such other address as a party shall have
designated by notice in writing to the other party, provided that notice of any
change in address must actually have been received to be effective hereunder.

3.3 Integration. This Agreement, together with the Amended and Restated
Executive Change in Control Agreement between the Company and the Employee, is
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any prior agreement or understanding relating to the subject
matter hereof. This Agreement may not be superseded, amended, supplemented or
otherwise modified except by a writing signed by the Employee and GTC.

3.4 Binding Effect. Subject to Section 3.1, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their successors, assigns,
heirs and personal representatives.

3.5 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and shall together constitute one and the same
instrument.

3.6 Severability. If any provision hereof shall, for any reason, be held to be
invalid or unenforceable in any respect, such invalidity or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid or unenforceable provision had not been included
herein. If any provision hereof shall for any reason be held by a court to be
excessively broad as to duration, geographical scope, activity or subject
matter, it shall be construed by limiting and reducing it to make it enforceable
to the extent compatible with applicable law as then in effect.

3.7 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to its conflict-of-law provisions.

3.8 Termination. Nothing in this Agreement is intended to or shall modify the
at-will nature of the Employee’s employment relationship with GTC. The Employee
may terminate his or her employment at any time with or without notice and with
or without cause and GTC may do likewise, subject only to the express provisions
of this Agreement.

3.9 Survival of Obligations; Enforcement. The Employee’s duties hereunder shall
survive termination of the Employee’s employment by GTC. The Employee
acknowledges that a remedy at law for any breach or threatened breach by the
Employee of the provisions of this Agreement may be inadequate and the Employee
therefore agrees that GTC shall be entitled to injunctive relief in case of any
such breach or threatened breach.

3.10 Notice to Future Employers. For the period of twelve (12) months
immediately following the end of the Employee’s employment by GTC, the Employee
will inform each new employer, prior to accepting employment, of the existence
of this Agreement and provide such new employer with a copy of it.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
agreement as of the date first written above.

 

EMPLOYEE

/s/ Daniel S. Woloshen

Daniel S. Woloshen GTC BIOTHERAPEUTICS, INC. By:  

/s/ Geoffrey F. Cox

Title:   Chairman, President and CEO

 

- 5 -